UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-2841



FRANS G. CLAASEN,

                                                Plaintiff - Appellant,

          versus


JESSE BROWN, Secretary of Veterans Affairs;
THOMAS H. WEAVER; NORMAN H. STIER, JR.; NANCY
THOMPSON, Medical Director, U.S. Veterans
Affairs Medical Center; BARBARA GALLAGHER,
Regional Director, U.S. Department of Veterans
Affairs; FRANCIS J. CITRO, M.D., Chief of
Staff, U.S. Veterans Affairs Medical Center;
MEREDITH RICHMOND, M.D., Associate Chief of
Staff, Ambulatory Care, U.S. Veterans Affairs
Medical Center; U.S. DEPARTMENT OF VETERANS
AFFAIRS; VETERANS AFFAIRS MEDICAL CENTER;
UNITED STATES OF AMERICA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg.      W. Craig Broadwater,
District Judge. (CA-96-35-3)


Submitted:   August 17, 1999                 Decided:   August 30, 1999


Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Frans G. Claasen, Appellant Pro Se.    Diane M. Sullivan, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Daniel W. Dickin-
son, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frans G. Claasen appeals the district court’s order affirming

the decision of the Disciplinary Appeal Board to uphold Claasen’s

discharge from employment as a physician at the United States

Department of Veterans Affairs Medical Center in Martinsburg, West

Virginia. We have reviewed the record and the district court opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Claasen v. Brown, No. CA-96-

35-3 (N.D.W. Va. Nov. 17, 1998); see also 38 U.S.C. § 7462(f)

(1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                   2